

INDEMNIFICATION AGREEMENT


INDEMNIFICATION AGREEMENT, dated as of ____________, ____, by and between
MANCHESTER INC., a Nevada corporation (the "Company"), and the director and/or
officer whose name appears on the signature page of this Agreement
("Indemnitee").


RECITALS


A. Highly competent persons are becoming more reluctant to serve as directors or
officers or in other capacities unless they are provided with reasonable
protection through insurance or indemnification against risks of claims and
actions against them arising out of their service to and activities on behalf of
the corporations.


B. The Board of Directors of the Company (the "Board" or the "Board of
Directors") has determined that the Company should act to assure its directors
and officers that there will be increased certainty of such protection in the
future.


C. It is reasonable, prudent and necessary for the Company contractually to
obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified.


D. Indemnitee is willing to serve, to continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified.


AGREEMENT


In consideration of the premises and the covenants contained herein, the Company
and Indemnitee do hereby covenant and agree as follows:


1. Definitions. For purposes of this Agreement:


(a) "Affiliate" shall mean any corporation, partnership, joint venture, trust or
other enterprise in respect of which the Indemnitee is or was or will be serving
as a director, officer, advisory director or Board Committee member at the
request of the Company, and including, but not limited to, any employee benefit
plan of the Company or any of the foregoing.


(b) "Disinterested Director" shall mean a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by Indemnitee.


(c) "Expenses" shall include all attorneys' fees and costs, retainers, court
costs, transcripts, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses incurred in connection with
asserting or defending claims.
 
 
 

--------------------------------------------------------------------------------

 
 

MANCHESTER INC.
Indemnification Agreement

 
 
(d) "Independent Counsel" shall mean a law firm or lawyer that neither is
presently nor in the past five years has been retained to represent: (i) the
Company or Indemnitee in any matter material to any such party or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term "Independent Counsel" shall not include
any firm or person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing any of the
Company or Indemnitee in an action to determine Indemnitee's right to
indemnification under this Agreement. All Expenses of the Independent Counsel
incurred in connection with acting pursuant to this Agreement shall be borne by
the Company.


(e) "Losses" shall mean all losses, claims, liabilities, judgments, fines,
penalties and amounts paid in settlement in connection with any Proceeding.


(f) "Proceeding" includes any action, suit, arbitration, alternate dispute
resolution mechanism, investigation, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative; provided,
however, that the term "Proceeding" shall include any action instituted by an
Indemnitee (other than an action to enforce indemnification rights under this
Agreement) only if such action is authorized by the Board of Directors.


2. Service by Indemnitee. Indemnitee agrees to begin or continue to serve the
Company or an Affiliate as a director and/or officer. Notwithstanding anything
contained herein, this Agreement shall not create a contract of employment
between the Company and Indemnitee, and the termination of Indemnitee's
relationship with the Company or an Affiliate by either party hereto shall not
be restricted by this Agreement.


3. Indemnification. The Company agrees to indemnify Indemnitee for, and hold
Indemnitee harmless from and against, any Losses or Expenses at any time
incurred by or assessed against Indemnitee arising out of or in connection with
the service of Indemnitee as a director, advisory director, Board Committee
member, officer, employee or agent of the Company or of an Affiliate
(collectively referred to as an "Officer or Director of the Company or of an
Affiliate"), whether the basis of such proceeding is alleged action in an
official capacity or in any other capacity while serving as an Officer or
Director of the Company or of an Affiliate, to the fullest extent permitted by
the laws of the State of Nevada in effect on the date hereof or as such laws may
from time to time hereafter be amended to increase the scope of such permitted
indemnification. Without diminishing the scope of the indemnification provided
by this Section 3, the rights of indemnification of Indemnitee provided
hereunder shall include but shall not be limited to those rights set forth
hereinafter.


4. Action or Proceeding Other Than an Action by or in the Right of the
Company. Indemnitee shall be entitled to the indemnification rights provided
herein if Indemnitee is a person who was or is made a party or is threatened to
be made a party to any pending, completed or threatened Proceeding, other than
an action by or in the right of the Company, by reason of (a) the fact that
Indemnitee is or was an Officer or Director of the Company or of an Affiliate or
(b) anything done or not done by Indemnitee in any such capacity. Pursuant to
this Section, Indemnitee shall be indemnified against Losses or Expenses
incurred by Indemnitee or on Indemnitee's behalf in connection with any
Proceeding, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal Proceeding, had no reasonable cause to believe
his conduct was unlawful.
 
 
2

--------------------------------------------------------------------------------

 
 

MANCHESTER INC.
Indemnification Agreement

 


5. Actions by or in the Right of the Company. Indemnitee shall be entitled to
the indemnification rights provided herein if Indemnitee is a person who was or
is made a party or is threatened to be made a party to any pending, completed or
threatened Proceeding brought by or in the right of the Company to procure a
judgment in its favor by reason of (a) the fact that Indemnitee is or was an
Officer or Director of the Company or of an Affiliate or (b) anything done or
not done by Indemnitee in any such capacity. Pursuant to this Section,
Indemnitee shall be indemnified against Losses or Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee's behalf in connection with
any Proceeding if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. Notwithstanding the foregoing provisions of this Section, no such
indemnification shall be made in respect of any claim, issue or matter as to
which Nevada law expressly prohibits such indemnification by reason of an
adjudication of liability of Indemnitee to the Company; provided, however, that
in such event such indemnification shall nevertheless be made by the Company to
the extent that the courts of the State of Nevada or the court in which such
action or suit was brought shall determine equitable under the circumstances.


6. Indemnification for Losses and Expenses of Party Who is Wholly or Partly
Successful. Notwithstanding any provision of this Agreement, to the extent that
Indemnitee has been wholly successful on the merits or otherwise absolved in any
Proceeding on any claim, issue or matter, Indemnitee shall be indemnified
against all Losses or Expenses actually and reasonably incurred by Indemnitee or
on Indemnitee's behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company agrees to indemnify Indemnitee, to the maximum extent permitted by
law, against all Losses and Expenses incurred by Indemnitee in connection with
each successfully resolved claim, issue or matter. In any review or Proceeding
to determine the extent of indemnification, the Company shall bear the burden of
proving any lack of success and which amounts sought in indemnity are allocable
to claims, issues or matters which were not successfully resolved. For purposes
of this Section and without limitation, the termination of any such claim, issue
or matter by dismissal with or without prejudice shall be deemed to be a
successful resolution as to such claim, issue or matter.


7. Payment for Expenses of a Witness.  Notwithstanding any other provision of
this Agreement, to the extent that Indemnitee is, by reason of the fact that
Indemnitee is or was an Officer or Director of the Company or of an Affiliate, a
witness in any Proceeding, the Company agrees to pay to Indemnitee all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee's behalf in
connection therewith.


8. Advancement of Expenses and Costs. All Expenses incurred by or on behalf of
Indemnitee (or reasonably expected by Indemnitee to be incurred by Indemnitee
within three months) in connection with any Proceeding shall be paid promptly by
the Company, and in any event in advance of the final disposition of such
Proceeding within five (5) business days after the receipt by the Company of a
statement or statements from Indemnitee requesting from time to time such
advance or advances, whether or not a determination to indemnify has been made
under Section 9. Such statement or statements shall evidence such Expenses
incurred (or reasonably expected to be incurred) by Indemnitee in connection
therewith and shall include or be accompanied by a written undertaking by or on
behalf of Indemnitee to repay such amount if it shall ultimately be determined
that Indemnitee is not entitled to be indemnified therefor pursuant to the terms
of this Agreement. The right to indemnification of advances as granted by this
Section 8 shall be enforceable by the director or officer in any court of
competent jurisdiction, if the Company denies such request, in whole or in part,
or if no disposition thereof is made within five (5) business days. Such
person's costs and expenses incurred in connection with successfully
establishing his/her right to indemnification, in whole or in part, in any such
action shall also be indemnified by the Company. It shall be a defense to any
such action seeking an adjudication or award in arbitration pursuant to this
Agreement (other than an action brought to enforce a claim for the advance of
costs, charges and expenses under this Section 8 where the required undertaking,
if any, has been received by the Company) that the claimant has not met the
standard of conduct set forth in the laws of Nevada, as the same exists or
hereafter may be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than said law permitted the Company to provide prior to
such amendment), but the burden of proving such defense shall be on the Company.
Neither the failure of the Company (including its Board of Directors, its
independent legal counsel and its stockholders) to have made a determination
prior to the commencement of such action that indemnification of the claimant is
proper in the circumstances because he/she has met the applicable standard of
conduct set forth in the laws of Nevada, as the same exists or hereafter may be
amended (but, in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights that
said law permitted the Company to provide prior to such amendment), nor the fact
that there has been an actual determination by the Company (including its Board
of Directors, its independent legal counsel and its stockholders) that the
claimant has not met such applicable standard of conduct, shall be a defense to
any action brought by Indemnitee in respect of the Company’s obligation to
advance payment for coverage of Expenses or create a presumption that Indemnitee
has not met the applicable standard of conduct.


9. Procedure for Determination of Entitlement to Indemnification.  (a)  When
seeking indemnification under this Agreement (which shall not include in any
case the right of Indemnitee to receive payments pursuant to Section 7 and
Section 8 hereof, which shall not be subject to this Section 9), Indemnitee
shall submit a written request for indemnification to the Company. Such request
shall include documentation or information which is reasonably necessary for the
Company to make a determination of Indemnitee's entitlement to indemnification
hereunder and which is reasonably available to Indemnitee. Determination of
Indemnitee's entitlement to indemnification shall be made promptly, but in no
event later than 60 days after receipt by the Company of Indemnitee's written
request for indemnification. The Secretary of the Company shall, promptly upon
receipt of Indemnitee's request for indemnification, advise the Board that
Indemnitee has made such request for indemnification.
 
 
3

--------------------------------------------------------------------------------

 
 

MANCHESTER INC.
Indemnification Agreement

 


(b) The entitlement of Indemnitee to indemnification under this Agreement in
respect of any pending, contemplated or threatened Proceeding shall be
determined in the specific case by (a) the Board of Directors by a majority vote
of those directors who were not party to such Proceeding, whether or not they
constitute a quorum of the Board of Directors, or (b) if such a quorum is not
obtainable, or if a quorum of disinterested directors so directs, by Independent
Counsel in a written opinion, or (c) by the stockholders.


(c) In the event the determination of entitlement is to be made by Independent
Counsel, such Independent Counsel shall be selected by the Board and approved by
Indemnitee. Upon failure of the Board and the Board of Directors to so select
such Independent Counsel or upon failure of Indemnitee to so approve, such
Independent Counsel shall be selected by the President of the Association of the
Bar of the City of New York.


(d) If the determination made pursuant to Section 9(b) is that Indemnitee is not
entitled to indemnification to the full extent of Indemnitee's request,
Indemnitee shall have the right to seek entitlement to indemnification in
accordance with the procedures set forth in Section 10 hereof.


(e) If the person or persons empowered pursuant to Section 9(b) hereof to make a
determination with respect to entitlement to indemnification shall have failed
to make the requested determination within 60 days after receipt by the Company
of such request, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be absolutely entitled to
such indemnification, absent (i) misrepresentation by Indemnitee of a material
fact in the request for indemnification or (ii) a final judicial determination
that all or any part of such indemnification is expressly prohibited by law.


(f) The termination of any Proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, adversely affect the rights of Indemnitee to indemnification hereunder,
except as may be specifically provided herein, or create a presumption that
Indemnitee did not act in good faith and in a manner which Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company or create
a presumption that (with respect to any criminal action or Proceeding)
Indemnitee had reasonable cause to believe that Indemnitee's conduct was
unlawful.


(g) For purposes of any determination of good faith hereunder, Indemnitee shall
be deemed to have acted in good faith if in taking an action Indemnitee relied
on the records or books of account of the Company or an Affiliate, including
financial statements, or on information supplied to Indemnitee by the officers
of the Company or an Affiliate in the course of their duties, or on the advice
of legal counsel for the Company or an Affiliate or on information or records
given or reports made to the Company or an Affiliate by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Company or an Affiliate. The Company shall have the burden of
establishing the absence of good faith. The provisions of this Section 9(g)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which the Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.


(h) The knowledge and/or actions, or failure to act, of any director, officer,
agent or employee of the Company or an Affiliate shall not be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.


10. Remedies in Cases of Determination Not to Indemnify or to Advance 
Expenses.  (a)  In the event that (i) a determination is made that Indemnitee is
not entitled to indemnification hereunder, (ii) advances are not made pursuant
to Section 8 hereof or (iii) payment has not been timely made following a
determination of entitlement to indemnification pursuant to Section 9 hereof,
Indemnitee shall be entitled to seek an adjudication in an appropriate court of
the State of Nevada or any other court of competent jurisdiction as to
Indemnitee's entitlement to such indemnification or advance.
 
 
4

--------------------------------------------------------------------------------

 
 

MANCHESTER INC.
Indemnification Agreement

 


(b) In the event a determination has been made in accordance with the procedures
set forth in Section 9 hereof, in whole or in part, that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration referred to
in paragraph (a) of this Section 10 shall be de novo and Indemnitee shall not be
prejudiced by reason of any such prior determination that Indemnitee is not
entitled to indemnification, and the Company shall bear the burdens of proof
specified in paragraphs 6 and 9 hereof in such proceeding.


(c) If a determination is made or deemed to have been made pursuant to the terms
of Section 9 or 10 hereof that Indemnitee is entitled to indemnification, the
Company shall be bound by such determination in any judicial proceeding or
arbitration in the absence of (i) a misrepresentation of a material fact by
Indemnitee or (ii) a final judicial determination that all or any part of such
indemnification is expressly prohibited by law.


(d) The Company and Indemnitee agree that they shall be precluded from asserting
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable. The Company and Indemnitee further agree to stipulate in any
such court that the Company and Indemnitee are bound by all of the provisions of
this Agreement and are precluded from making any assertion to the contrary.


(e) To the extent deemed appropriate by the court, interest shall be paid by the
Company to Indemnitee at a reasonable interest rate for amounts which the
Company indemnifies or is obliged to indemnify the Indemnitee for the period
commencing with the date on which Indemnitee requested indemnification (or
reimbursement or advance of an Expense) and ending with the date on which such
payment is made to Indemnitee by the Company.


11. Expenses Incurred by Indemnitee to Enforce this Agreement.  All Expenses
incurred by Indemnitee in connection with the preparation and submission of
Indemnitee's request for indemnification hereunder shall be borne by the
Company. In the event that Indemnitee is a party to or intervenes in any
proceeding in which the validity or enforceability of this Agreement is at issue
or seeks an adjudication to enforce Indemnitee's rights under, or to recover
damages for breach of, this Agreement, Indemnitee, if Indemnitee prevails in
whole in such action, shall be entitled to recover from the Company, and shall
be indemnified by the Company against, any Expenses incurred by Indemnitee. If
it is determined that Indemnitee is entitled to indemnification for part (but
not all) of the indemnification so requested, Expenses incurred in seeking
enforcement of such partial indemnification shall be reasonably prorated among
the claims, issues or matters for which the Indemnitee is entitled to
indemnification and for claims, issues or matters for which the Indemnitee is
not so entitled.


12. Non-Exclusivity.  The rights of indemnification and to receive advances as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under or by reason of applicable
law, any certificate of incorporation or by-laws, any agreement, any vote of
stockholders or any resolution of directors or otherwise. To the extent
Indemnitee would be prejudiced thereby, no amendment, alteration, rescission or
replacement of this Agreement or any provision hereof shall be effective as to
Indemnitee with respect to any action taken or omitted by such Indemnitee in
Indemnitee's position with the Company or an Affiliate or any other entity which
Indemnitee is or was serving at the request of the Company prior to such
amendment, alteration, rescission or replacement.
 
 
5

--------------------------------------------------------------------------------

 
 

MANCHESTER INC.
Indemnification Agreement

 


13. Duration of Agreement. This Agreement shall apply to any claim asserted and
any Losses and Expenses incurred in connection with any claim asserted on or
after the effective date of this Agreement and shall continue until and
terminate upon the later of: (a) 10 years after Indemnitee has ceased to occupy
any of the positions or have any of the relationships described in Sections 3, 4
or 5 of this Agreement; or (b) one year after the final termination of all
pending or threatened Proceedings of the kind described herein with respect to
Indemnitee. This Agreement shall be binding upon the Company and its successors
and assigns and shall inure to the benefit of Indemnitee and Indemnitee's
spouse, assigns, heirs, devisee, executors, administrators or other legal
representatives.


14. Severability. Should any part, term or condition hereof be declared illegal
or unenforceable or in conflict with any other law, the validity of the
remaining portions or provisions of this Agreement shall not be affected
thereby, and the illegal or unenforceable portions of the Agreement shall be and
hereby are redrafted to conform with applicable law, while leaving the remaining
portions of this Agreement intact.


15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.


16. Headings. Section headings are for convenience only and do not control or
affect meaning or interpretation of any terms or provisions of this Agreement.


17. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto.


18. No Duplicative Payment. The Company shall not be liable under this Agreement
to make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that Indemnitee has otherwise actually received such payment (net of
Expenses incurred in collecting such payment) under this Agreement, any
insurance policy, contract, agreement or otherwise.


19. Notices. All notices, requests, demands and other communications provided
for by this Agreement shall be in writing (including telecopier or similar
writing) and shall be deemed to have been given at the time when mailed in a
registered or certified postpaid envelope in any general or branch office of the
United States Postal Service, or sent by Federal Express or other similar
overnight courier service, addressed to the address of the parties stated below
or to such changed address as such party may have fixed by notice or, if given
by telecopier, when such telecopy is transmitted and the appropriate answer back
is received.


(a) If to Indemnitee, to the address of record on file with the Company.
 
 
6

--------------------------------------------------------------------------------

 
 

MANCHESTER INC.
Indemnification Agreement

 


(b) If to the Company to:


MANCHESTER INC.
100 Crescent Court, 7th Floor
Dallas, Texas 75201


with a copy to:


Wuersch & Gering LLP
100 Wall Street, 21st Floor
New York, NY 10005
Attention: Travis L. Gering, Esq.
Phone: (212) 509-5050
Fax: (212) 509-9559


20. GOVERNING LAW. THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEVADA WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.


21. Entire Agreement. Subject to the provisions of Section 12 hereof, this
Agreement constitutes the entire understanding between the parties and
supersedes all proposals, commitments, writings, negotiations and
understandings, oral and written, and all other communications between the
parties relating to the subject matter of this Agreement. This Agreement may not
be amended or otherwise modified except in writing duly executed by all of the
parties. A waiver by any party of any breach or violation of this Agreement
shall not be deemed or construed as a waiver of any subsequent breach or
violation thereof.


[Signature Page to follow]
 
7

--------------------------------------------------------------------------------

 
 

MANCHESTER INC.
Indemnification Agreement




IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

        MANCHESTER INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:  

 

        INDEMNITEE:                

--------------------------------------------------------------------------------

Name:   Title:  

 
 
8

--------------------------------------------------------------------------------

 
 

MANCHESTER INC.
Indemnification Agreement




Annex A


Manchester Inc. Indemnification Agreements
 



Name:  Date Entered:     Stephen Scorgie  March 16, 2007

 
 
 
 
9

--------------------------------------------------------------------------------

 